656 N.W.2d 383 (2003)
In re PETITION FOR REINSTATEMENT TO THE PRACTICE OF LAW OF Edward B. DICKSON.
No. CX-93-653.
Supreme Court of Minnesota.
February 7, 2003.

ORDER
Edward B. Dickson through his attorney has advised the court that he desires to withdraw his petition for reinstatement to the practice of law, and the Director has advised the court that he has no objection to dismissal of the petition without prejudice.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Edward B. Dickson for reinstatement in the above-entitled matter be, and the same is, dismissed without prejudice and without costs to either party.
BY THE COURT
Paul H. Anderson
Associate Justice